In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
           _______________________________

                    06-19-00090-CV
           _______________________________



IN THE INTEREST OF D.L.N., E.L.N., AND J.L.N., CHILDREN




           On Appeal from the 76th District Court
                   Titus County, Texas
                 Trial Court No. 39,162




        Before Morriss, C.J., Burgess and Stevens, JJ.
                Opinion by Justice Stevens
                                          OPINION

       Father appeals the trial court’s judgment in this suit modifying the relationship with his

children, D.L.N., E.L.N., and J.L.N., and argues that the trial court abused its discretion by

(1) awarding Mother child support in excess of statutory guidelines, (2) awarding Mother the

exclusive right to establish the children’s residence without geographical restriction, and

(3) awarding Mother other exclusive rights, including the rights to consent to the children’s health

care needs, make decisions about their education, and maintain their passports.

       We conclude that the record does not support Father’s first point of error because it does

not show that the trial court exceeded statutory guidelines when awarding child support. We also

conclude that the trial court did not abuse its discretion in granting Mother the exclusive rights of

which Father complains. As a result, we affirm the trial court’s judgment.

I.     Standard of Review

       “We review the trial court’s decision to modify conservatorship under an abuse of

discretion standard.” In re P.M.G., 405 S.W.3d 406, 410 (Tex. App.—Texarkana 2013, no pet.)

(citing Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982)). “A trial court abuses its discretion

only when it has acted in an unreasonable or arbitrary manner, or when it acts without reference

to any guiding principle.” Id. (quoting In re Marriage of Jeffries, 144 S.W.3d 636, 638 (Tex.

App.—Texarkana 2004, no pet.) (citing Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238,

241–42 (Tex. 1985))). “Under this standard, legal and factual sufficiency are not independent

grounds for asserting error, but are relevant factors in determining whether the trial court abused

its discretion.” Id. “In determining whether the trial court abused its discretion, we consider


                                                  2
whether the trial court had sufficient evidence upon which to exercise its discretion and, if so,

whether it erred in the exercise of that discretion.” Id.

       “We consider only the evidence most favorable to the trial court’s ruling and will uphold

its judgment on any legal theory supported by the evidence.” Id. (citing Worford v. Stamper, 801

S.W.2d 108, 109 (Tex. 1990) (per curiam)). “Where, as here, no findings of fact and conclusions

of law are filed, it is ‘implied that the trial court made all the findings necessary to support its

judgment.’” Id. (quoting Worford, 801 S.W.2d at 109). “We are mindful that ‘the trial judge is

best able to observe and assess the witnesses’ demeanor and credibility, and to sense the ‘forces,

powers, and influences’ that may not be apparent from merely reading the record on appeal.” Id.

(quoting In re A.L.E., 279 S.W.3d 424, 427 (Tex. App.—Houston [14th Dist.] 2009, no pet.)).

“We, therefore, defer to the trial court’s judgment in matters involving factual resolutions and any

credibility determinations that may have affected those resolutions.” Id.

II.    Factual Background

       Mother filed a petition to modify the parent-child relationship because the trial court’s prior

split-custody arrangement had allegedly become unworkable. At trial, Mother explained that she

wanted the exclusive right to designate the children’s primary residence, without geographical

restriction, because she had been offered a store manager position at a Burke’s Outlet store in

Monroe, Louisiana. The trial court also heard testimony about the nature of the relationship

between Mother and Father, which ultimately led to the trial court’s decision to grant Mother

certain exclusive rights.

       In October 2015, at time when Father was unemployed, Mother accepted a position at the

Burke’s Outlet store in Monroe, and informed Father that he was welcome to move with her and
                                                  3
the children who, at the time of trial, were ten, seven, and four years old. Father, Mother, and the

children moved from Mount Pleasant, Texas, to Monroe, where they lived for several months.

Mother testified that Father was unemployed the entire time that they were living in Monroe and

that she supported the family, enrolled the children in school, and paid Father to watch his own

children.

            Mother said that she was never married to Father and refused his many proposals, and she

characterized her relationship with him as abusive. Mother testified that Father held her down and

instructed D.L.N. to hit her after she disciplined the child by taking his videogame. According to

Mother, D.L.N. was not violent before this incident but engaged in fights at school after it. Mother

also testified that, on a day when Father was late to pick up the children so she could go to work,

Father pulled into the driveway as Mother drove off, he took D.L.N. and E.L.N. but left J.L.N. at

home, and then caused Mother’s arrest by calling the police to report that Mother had left the

child.1 After this incident, Mother testified that Father took Mother’s green card and moved back

to Mount Pleasant with the children without telling her where they lived. Father told Mother that

he would take the children to Italy and threatened Mother with deportation if she did not consent.

According to Mother, for seven months, Father forced her to sleep with him in a hotel room she

had to pay for before she could see the children.

            After some time, Mother transferred to the Texarkana Burke’s store and moved there to be

closer to the children and to exercise the alternating-week possession schedule. After a visit with

Father, Mother discovered that E.L.N. had a hurt arm and told Father she was going to take the



1
    As a result of this incident, Mother pled guilty to and was convicted of child desertion.
                                                              4
child to the emergency room. Father told Mother not to take E.L.N. to the hospital and later called

the police to report Mother for not taking the child, but Mother was already at the hospital when

the police located her, and she was told that the child had dislocated his shoulder while in Father’s

care. Mother testified that Father taught the children to tell lies about a fake girlfriend to make her

jealous.

       Mother also described problems that she experienced with Father when attempting to care

for the children’s health and educational needs. Mother said that D.L.N. takes daily medication

for seizures and that Father had refused to pick up his medication and failed to ensure that the child

had healthcare even when ordered by the trial court to do so. Mother also introduced evidence

showing that Father would not take J.L.N., who had eczema, to see a specialist because he wanted

Mother to reschedule the appointment so she could take the child. She also testified that she took

the children to dental appointments only to find that they were cancelled by Father. Mother also

said she had located a daycare center that could provide for J.L.N.’s speech therapy and other

developmental needs, but that Father refused to provide the child’s social security card or his own

personal information needed to complete the enrollment because he did not want J.L.N. to start

day care. Mother said that, until trial, Father refused to tell her where he worked.

       Mother testified that she wished to have the exclusive right to designate the children’s

primary residence because the store manager position in Monroe was waiting for her and because

her longtime boyfriend of three years, Carlton, a corporate trainer with whom she had recently had

another child, also lived in Monroe. Mother testified that the children enjoyed being in Monroe,

attended a church there, and would have access to good schools and healthcare. At the time of


                                                  5
trial, Mother had to drive D.L.N. two hours away to see a neurologist, but she found a neurologist

for him in Monroe.

        Carlton testified about his relationship with the children and their relationship to the family

he had in Monroe. Carlton testified that he and his family were available to help the children and

that he had watched the children several times when Father or Father’s family was unable to do so

during Father’s time of possession.2 Carlton testified that Mother drove fifty minutes every day

to Mount Pleasant while working and juggling day care, but that Father would often use deceptive

ploys to sabotage provisions she would make for day care. Carlton supported Mother’s petition

for exclusive rights to designate the children’s residence without geographical limitation.

        Father testified that he moved back to Texas because Mother was abusive and had left

J.L.N. at home alone. He admitted that he “ha[d] griped at [Mother] about setting up doctors’

appointments on [his] week, because [he was] the one . . . always taking them [to] the doctors’

appointments.” He also said that he did not want to provide Mother with information needed to

enroll J.L.N. in school because he did not want her to attend since she could not speak and would

be unable to report any problems at school.

        Father testified that he worked in the fracking industry as a sand coordinator for

Halliburton, that his job moved with each assignment, and that he sometimes had to spend several

days out of town before returning home, even on weeks when the children were supposed to be in

his possession. Father testified that his mother or grandmother would watch the children when he

was away from town for work.


2
Carlton testified that Father had a habit of calling the police and had even called the police on him while he was
watching the children.
                                                        6
       Father was served with a subpoena requiring him to bring financial records and

documentation of any income he had received for the last twelve months to trial, but the record

showed that Father did not comply, and he brought only a few paycheck stubs with him. Father

testified that he had dental insurance and had paid for medical insurance for the children through

his employment, as reflected by the deductions on his paycheck. While Father previously agreed

to provide for half of tutoring classes for one of the children, and was later ordered to do so, Father

admitted that he failed to pay for the last month of tutoring. Father loved his children and believed

it was in the children’s best interests to remain with him.

       After hearing this evidence, the trial court found that it was in the children’s best interests

for both parents to remain joint managing conservators with Mother having the “exclusive right to

designate the primary residence of the children without regard to geographic location.” The trial

court also awarded Mother other exclusive rights including (1) the right to consent to medical,

dental, and surgical treatment involving invasive procedures; (2) the right to consent to psychiatric

and psychological treatment; (3) the right to represent the children in legal action; (4) the right to

consent to marriage and enlistment in the armed forces; (5) the right to make decisions about the

children’s education; (6) the right to act as the children’s agent; (7) the right to services and

earnings of the children, except as provided by Section 264.0111 of the Texas Family Code; and

(8) the right to apply for and maintain the children’s passports. The trial court also ordered Father

to pay $1,214.22 per month in child support and half of “[e]ducational and [m]iscellaneous

[e]xpenses” that were to be “considered child support and enforceable as such.”




                                                  7
III.        The Record Does Not Support Father’s First Point of Error

            Father argues that the trial court abused its discretion by ordering him to pay child support

in an amount greater than the statutory guidelines. While he agrees that the monthly amount of

$1,214.22 in child support “was . . . in accordance with the guidelines,” Father points to the order

requiring him to pay educational and miscellaneous expenses3 and argues that this shows that the

trial court exceeded the statutory guidelines.4 We disagree.

            “The trial court is given broad discretion in setting child support payments and in

modifying those payments.” In re W.C.R., No. 06-15-00001-CV, 2015 WL 3989149, at *2 (Tex.

App.—Texarkana July 1, 2015, no pet.) (mem. op.) (quoting In re K.R.L., No. 06-09-00010-CV,

2009 WL 1748965, at *2 (Tex. App.—Texarkana June 23, 2009, no pet.) (mem. op.)). “An

appellate court should not disturb a child-support order unless a clear abuse of discretion is shown.”


3
    The text of the order follows:

                    In addition to all other . . . child support provisions provided in this order, the following is
            hereby ORDERED:

                     1.       Educational and Miscellaneous Expenses - [Mother] shall pay 50% and [Father]
            shall pay 50% of the cost of:

                     a.       All other expenses associated with school and/or extracurricular activities
                              including: class trips, enrollment or registration fees, activity fees, and
                              transportation associated with such activities.

                     b.       [Mother] shall direct all receipts for costs incurred related to the expenses
                              described above to [Father], who shall remit payment directly to [Mother] within
                              10 days of receipt.

                    The provision of education and miscellaneous expenses will be considered child support
            and enforceable as such.
4
 The trial court also ordered Father to maintain health insurance for the children, but Father does not complain that
this amount was in excess of child support, likely because (1) “[m]edical support is an additional child-support
obligation that may be enforced by any means available for the enforcement of child support,” and (2) the cost of the
children’s healthcare was already deducted from Father’s paycheck. In re A.L.S., 338 S.W.3d 59, 67 (Tex. App.—
Houston [14th Dist.] 2011, pet. denied) (citing TEX. FAM. CODE ANN. § 154.183(a)).
                                                               8
Id. “[A]n obligation to pay a minor child’s school tuition is necessarily an obligation to provide

child support.” In re H.L.B., No. 05-18-01061-CV, 2020 WL 104623, at *3 (Tex. App.—Dallas

Jan. 9, 2020, no pet.) (mem. op.) (citing In re Grossnickle, 115 S.W.3d 238, 247 (Tex. App.—

Texarkana 2003, no pet.); Huffines v. McMahill, No. 07-10-00029-CV, 2010 WL 2836980, at *2

(Tex. App.—Amarillo July 20, 2010, no pet.) (“[T]he most common type of child support order is

one that requires the parent who is not managing conservator to pay the managing conservator a

sum of money on a periodic basis. But other types of support are authorized. Child support

payments may include a specific expense, such as tuition.”) (quotation marks omitted) (citations

omitted)).

            At trial, the trial court said, “Father will pay child support in accordance with the

guidelines,” and told Father,

            [I]t is possible that had you provided tax returns . . . and all of your paycheck stubs
            that the child support could be lower or higher than what’s going to be ordered, but
            since you failed to comply with the subpoena duces tecum, it’s going to be based
            solely on what you have provided . . . today.[5]

            For purposes of determining child support, “[w]henever feasible, gross income should first

be computed on an annual basis and then should be recalculated to determine average monthly

gross income.” TEX. FAM. CODE ANN. § 154.061(a). Among other things, the term “resources”

includes 100% of all wage and salary income and other compensation for personal services, self-

employment income, interest, dividends, royalties, annuities, capital gains, gifts, and prizes. Under

the statutory guidelines, the trial court was to presumptively apply thirty percent of Father’s

monthly net resources as child support. TEX. FAM. CODE ANN. § 154.125 (Supp.).


5
    Our appellate record contains only one paycheck stub.
                                                            9
       Father does not argue that the trial court lacked authority to order the payment of half of

the children’s educational and miscellaneous expenses. Instead, Father argues that the addition of

this obligation caused his child support payments to exceed thirty percent of his monthly net

resources. It is Father’s burden to provide us with a record that supports his claimed error. See

Moore v. Hawkins, No. 06-09-00076-CV, 2011 WL 907781, at *1 n.3 (Tex. App.—Texarkana

Jan. 7, 2011, no pet.) (mem. op.). Since the record shows that Father failed to comply with the

subpoena, Father cannot show that the amount he was ordered to pay exceeded thirty percent of

his monthly net resources.

       While our appellate record only contains one paycheck stub covering a two-week period

listing gross pay at $2,179.00 and net pay at $1,633.70, it is apparent that Father brought a few

other paycheck stubs with him to court that are not included in our appellate record. Father testified

that his paychecks varied significantly for each pay period due to overtime pay and agreed that his

latest paycheck for a two-week period listed his gross bi-monthly pay at $5,392.80 and his after-

tax pay at $3,925.13. The only figures in the record seem to indicate that the order to pay child

support of $1,214.22 was much less than the statutory guidelines for child support.

       The record also fails to include any evidence of the cost of educational and miscellaneous

expenses. Even so, the trial court stated that Father would pay child support in accordance with

the guidelines. Because there were no findings of fact, we presume that the trial court considered

the tutoring expenses and other educational and miscellaneous expenses when issuing its order and

made an implied finding that all amounts of child support ordered were within the statutory

guidelines. As a result, we conclude that the record does not support Father’s first point of error.


                                                 10
IV.    The Trial Court Did Not Abuse Its Discretion by Granting Mother Certain Exclusive
       Rights

       “The Texas Family Code sets forth ‘significant hurdles’ before a conservatorship order

may be modified.” P.M.G., 405 S.W.3d at 411 (quoting A.L.E., 279 S.W.3d at 428). “A court

may modify a conservatorship order. . . . if modification would be in the best interest of the child’

and ‘the circumstances of the child, a conservator, or other party affected by the order have

materially and substantially changed’ since the date of the rendition of the [last order].” Id.

(quoting TEX. FAM. CODE ANN. § 156.101(a)(1)(A)).

       Father argues that the trial court’s grant of certain exclusive rights to Mother was an abuse

of discretion because (1) there was not a material and substantial change in circumstances since

the trial court’s last order in December 2016 and (2) Mother’s award of these exclusive rights was

not in the children’s best interests. We disagree.

       A.      Right to Designate Primary Residence Without Geographical Restriction

       In his second point of error, Father complains of the trial court’s award to Mother of the

exclusive right to designate the children’s primary residence without geographical limitation. If a

trial court appoints both parties as joint managing conservators, “it must designate the conservator

who has the exclusive right to determine the primary residence of the child and must either

establish a geographic area within which the conservator shall maintain the child’s primary

residence or specify that there are no geographic restrictions.” Matter of Marriage of Christensen,

570 S.W.3d 933, 938 (Tex. App.—Texarkana 2019, no pet.) (citing TEX. FAM. CODE ANN.

§ 153.134(b)(1)). “[T]he best interest of the child shall always be the primary consideration of the

court in determining the issues of conservatorship and possession of and access to the child.” Id.

                                                 11
(quoting TEX. FAM. CODE ANN. § 153.002). “The trial court has wide latitude in determining what

is in the best interest of the child.” Id. (citing Gillespie, 644 S.W.2d at 451).

       Furthermore, these types of cases are “intensely fact driven, which is why courts have

developed best-interest tests that consider and balance numerous factors.” Id. (quoting Lenz v.

Lenz, 79 S.W.3d 10, 19 (Tex. 2002)). “The Texas Supreme Court has instructed courts to consider

the public policies outlined in Section 153.001(a) of the Texas Family Code.” Id. (citing Lenz, 79

S.W.3d at 14). That Section specifies that the public policy of Texas is to

              (1)    assure that children will have frequent and continuing contact with
       parents who have shown an ability to act in the best interest of the child;

               (2)     provide a safe, stable, and nonviolent environment for the child; and

               (3)     encourage parents to share in the rights and duties of raising their
       child after the parents have separated or dissolved their marriage.

TEX. FAM. CODE ANN. § 153.001(a)(1)–(3).

       A court may consider the following Holley factors relevant to a best-interest finding:

       (1) the child’s desires, (2) the child’s current and future physical and emotional
       needs, (3) any physical or emotional danger to the child in the present and the
       future, (4) the parental abilities of the individuals involved, (5) the programs
       available to those individuals to promote the child’s best interest, (6) the plans for
       the child by the individuals, (7) the stability of the home, (8) acts or omissions by
       a parent tending to show that the existing parent-child relationship is inappropriate,
       and (9) any excuses for the acts or omissions of a parent.

Christensen, 570 S.W.3d 938 (citing Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976)). In

Lenz, the Texas Supreme Court set out the following additional factors that may be relevant to the

determination of a child’s best interest when considering a parental relocation:

       (1) the reasons for and against the move, (2) the education, health, and leisure
       opportunities afforded by the move, (3) the accommodation of the child’s special
       needs or talents, (4) the effect on extended family relationships, (5) the effect on
                                                  12
        visitation and communication with the noncustodial parent, (6) the noncustodial
        parent’s ability to relocate, and (7) the child’s age.

Id. (citing Lenz, 79 S.W.3d at 15–16).

        Here, the trial court heard that Mother wished to accept a store manager position in

Louisiana, which would afford her a good opportunity to provide for her children. She had also

had a child with Carlton, who lived in Louisiana, and wished to reunite D.L.N., E.L.N., and J.L.N.

with their sibling. Mother provided the children with a safe and stable home and showed that she

had resources in Monroe to ensure that the children had adequate care while she was working.

Although Father established that the children had a good support system in Mount Pleasant, a place

where they had lived for a majority of their lives, the trial court found that Father was not able to

watch the children during his periods of possession. The trial court explained its reasoning in

omitting a geographical restriction as follows:

        The Supreme Court has held -- and so have the cases that followed it -- that it is in
        the children’s best interest that whenever possible they be raised by a parent.

        And I know, [Father], that you are doing the best that you can, that you have a lot
        of obligations with your job, but it appears to the Court that the children are being
        primarily raised by your mother and grandmother and you whenever your job
        allows it.[6]

        Also, the children were young and both D.L.N. and J.L.N. had medical needs. J.L.N. was

also behind developmentally and needed speech therapy. Mother explained the many difficulties

she had experienced with Father who had secreted the children from her at times and refused to

cooperate with Mother’s efforts to provide the children with medical care and schooling. Though



6
 Mother testified that she paid Father’s mother and grandmother to watch the children when she was working until
Father forbade his family fom caring for the children during Mother’s period of possession.
                                                       13
there were programs to assist J.L.N. with her developmental needs, Father had refused to allow

Mother to enroll the child in school so she could take advantage of those programs. Mother also

testified that Father was abusive toward her and had taught D.L.N. to fight. Mother testified that

the children enjoyed the time spent living in Monroe, which had good schools and better

healthcare, especially for D.L.N. Based on this evidence, the trial court was free to determine that

the move to Monroe would afford the children better healthcare, education, and supervision.

       In considering public policies outlined in the Texas Family Code, the trial court ensured

that the children would have frequent and continuing contact with Father through a standard order

for possession of and access to the children. As a result, and when considering Father’s work

schedule, the trial court could have found that the modified order would have minimal effect on

extended family relationships and visitation and communication with Father. Also, nothing

showed that Father, who often drove several hours for work out of town, would be unable to

relocate closer to Monroe. Given the terms of the modified order, the trial court could have found

that it would encourage both parents to share in the rights and duties of raising the children.

       In sum, the facts showed that the circumstances of the parties had materially and

substantially changed since December 2016 and that the trial court’s prior order had become

unworkable. Mother had another child and wished to relocate to accept a job offer while Father

had accepted a position that did not enable him to personally care for the children during his

periods of possession under the trial court’s prior order. When considering the Lenz factors, Holley

factors, and the public policies of the Texas Family Code, we find no abuse of discretion in the

trial court’s ruling that it was in the best interests of the children for Mother to have the exclusive


                                                  14
right to designate the children’s primary residence without geographical restriction. As a result,

we overrule Father’s second point of error.

       B.      Mother’s Other Exclusive Rights

       In his last point of error on appeal, Father argues that the trial court abused its discretion in

awarding Mother the exclusive rights to consent to the children’s health and mental health care

needs, make decisions about their education, maintain their passports, consent to marriage or

enlistment of the children in the armed forces, represent the children in legal action, act as the

children’s agent, and receive services and earnings of the children, except as provided by Section

264.0111 of the Texas Family Code.

       “The court shall specify the rights and duties of a parent that are to be exercised . . .

exclusively by one parent.” TEX. FAM. CODE ANN. § 153.071. “The court may limit the rights and

duties of a parent appointed as a conservator if the court makes a written finding that the limitation

is in the best interest of the child.” TEX. FAM. CODE ANN. § 153.072. Here, the trial court found

that Mother’s possession of these exclusive rights was in the children’s best interests.

       The record showed that Father had interfered in Mother’s attempts to obtain schooling and

adequate medical care for the children. Father had also taken Mother’s green card, had threated

to take the children to Italy without Mother’s consent, has previously moved the children to a

location undisclosed to Mother, and had failed to relinquish J.L.N.’s social security card when

needed. The trial court also heard that Father refused to cooperate with Mother on even simple

tasks, such as picking up medication for his son, and would withhold information and consent to

decisions involving the children just to place undue burdens on Mother. Due to the record

presented in this case, we find no abuse of discretion in the trial court’s finding that providing
                                                  15
Mother with the complained-of exclusive rights was in the children’s best interests. As a result,

we overrule Father’s last point of error.

V.     Conclusion

       We affirm the trial court’s judgment.




                                               Scott E. Stevens
                                               Justice

Date Submitted:        August 3, 2020
Date Decided:          August 19, 2020




                                                 16